[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               DEC 15, 2008
                            No. 08-11109                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A79-056-587

EFENDY LIE,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (December 15, 2008)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:
      Efendy Lie, a citizen and native of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming the immigration judge’s

(“IJ”) denial of asylum, withholding of removal and United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”) relief. Lie concedes that the BIA correctly dismissed his asylum claim as

untimely. Therefore, we will not further discuss that claim. The Government

argues that Lie waived his challenge to the BIA’s denial of CAT relief and any

argument that he was entitled to relief based on past persecution by not arguing

those issues in his brief. The Government also contends that Lie has waived any

argument that the BIA erred by making an adverse credibility determination by not

arguing the issue on appeal. The Government asserts that because the IJ denied

Lie’s application for relief based on the adverse credibility determination, and the

BIA affirmed, Lie’s petition should be dismissed because the adverse credibility

determination is dispositive.

      When an appellant fails to offer argument on an issue, that issue is

abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005). A passing reference to an issue in a brief is insufficient to properly raise

that issue. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th

Cir. 1989). An alien who arrives in or is present in the United States may apply for

relief from removal. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1284-85 (11th
                                           2
Cir. 2005). The asylum applicant carries the burden of proof. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). However, an adverse credibility

determination by the BIA may be sufficient in itself to support the denial of an

application for relief from removal. Forgue, 401 F.3d at 1287.

      Lie has waived any argument that the BIA erred by making an adverse

credibility determination or by denying CAT relief because Lie did not argue either

issue in his brief. However, the BIA did not rest its decision solely on the adverse

credibility determination, so we will address the BIA’s denial of withholding of

removal on the merits as well.

      On appeal, Lie argues that an applicant who shows a clear probability of

persecution may not be deported. Lie states that he testified at his asylum hearing

about the suffering he endured as a Chinese Christian in predominately Muslim

Indonesia, including attacks by other children where he was bruised, his nose bled,

and his ear was cut. Lie asserts that the situation in Indonesia is unstable, and it is

more likely than not that he will face further attacks from native Indonesians if

forced to return. He asserts, therefore, that the BIA erred by deny him withholding

of removal.

      We review only the BIA’s decision because the BIA did not adopt the IJ’s

opinion or reasoning. Al Najjar, 257 F.3d at 1284. When considering a petition to

review a BIA final order, we review legal issues de novo. Mohammed v. Ashcroft,
                                            3
261 F.3d 1244, 1247 (11th Cir. 2001). The BIA’s factual findings are reviewed

under the substantial evidence test. Al Najjar, 257 F.3d at 1283. Under the

substantial evidence test, we must affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. at 1284. “To reverse a factual finding by the BIA, we must find not

only that the evidence supports a contrary conclusion, but that it compels one.”

Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). The fact

that evidence in the record also may support a conclusion contrary to the

administrative findings is not enough to justify a reversal. Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An alien may qualify for withholding of removal by either by (1) showing

past persecution on a protected ground or (2) showing “it is more likely than not

that [the petitioner’s] life or freedom would be threatened on account of a

statutorily protected factor if returned to [the country of removal].” Tan v. U.S.

Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006). Protected grounds are race,

religion, nationality, membership in a particular social group, or political opinion.

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004). If an alien shows

past persecution, a rebuttable presumption of future persecution arises. Tan, 446

F.3d at 1375. The alien bears the burden of proof to show that it is more likely

than not that the alien will be persecuted or tortured. Sepulveda, 401 F.3d at 1232.
                                           4
Persecution is an “extreme concept” that requires “more than a few isolated

incidents of verbal harassment or intimidation.” Id. at 1231. Mere harassment

“does not amount to persecution.” Id. Additionally, even after making an adverse

credibility determination, the IJ still must consider other evidence produced by the

applicant. Forgue, 401 F.3d at 1287.

      Lie’s claim that the BIA erred by denying withholding of removal is without

merit. The BIA only needed to consider the supporting evidence, not Lie’s

testimony, because it had accepted the IJ’s adverse credibility determination. The

Country Report and Religious Freedom Report show that Indonesia has made

significant progress in reducing racial and religious discrimination. Further, Lie’s

brother and sisters live in Indonesia without incident. Substantial evidence

supports the BIA’s conclusion that Lie is not at risk of future persecution because

the evidence shows Indonesia’s racial and religious progress, and Lie’s family is

living in Indonesia without incident.

      Even considering Lie’s testimony, the BIA did not err by denying relief

because Lie did not establish past persecution. Lie testified that other children had

injured him on two separate occasions, causing a nosebleed and a serious cut on his

ear. After the incident where Lie’s ear was cut, the school principal expelled the

offenders from the school. Lie suffered no other serious incidents. The incidents

that he cited do not amount to persecution because they are not extreme. In one
                                          5
incident, Lie’s most serious injury was a nosebleed, and in the other, the authorities

acted directly to punish those responsible. Therefore, the BIA did not err by

denying withholding of removal because substantial evidence supports the BIA’s

conclusion that Lie did not meet his burden of proof. Accordingly, Lie’s petition

for review of the BIA’s decision is denied.

      DENIED.




                                          6